United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 19-2621
                       ___________________________

                                  Donald East

                                     Plaintiff - Appellant

                                        v.

   Minnehaha County; Correct Care Solutions, LLC; Jean Heisler, MD; Linda
  Osborne; Robert Dooley, Warden; Brian Foley; Michael Joe Hanvey; Bradley
                          Adams; John Does 1 and 2

                                   Defendants - Appellees
                                 ____________

                    Appeal from United States District Court
                  for the District of South Dakota – Sioux Falls
                                   ____________

                          Submitted: October 21, 2020
                              Filed: January 26, 2021
                                ____________

Before BENTON, SHEPHERD, and KELLY, Circuit Judges.
                          ____________

BENTON, Circuit Judge.

      Donald G. East sued Minnehaha County, Correct Care Solutions, LLC (CCS),
and other prison officials and healthcare providers under 42 U.S.C. § 1983. He
alleges deliberate indifference to his serious medical needs in violation of the
Fourteenth and Eighth Amendments. He also claims that two officers threatened
him in violation of the Eighth Amendment.

       The district court 1 granted one defendant’s motion to dismiss. It granted
summary judgment to the other defendants. East v. Minnehaha Cnty., 2019 WL
1434974 (D.S.D. Mar. 29, 2019). Having jurisdiction under 28 U.S.C. § 1291, this
court affirms.

                                         I.

        East was incarcerated at the Minnehaha County jail from 2012 to 2014. He
suffered a right-foot injury requiring medical attention. From April to August 2013,
he received wound care almost daily from the jail’s medical contractor, CCS. At
least five nurse practitioners or doctors examined his foot and prescribed
medications. In August, a doctor told East that his injury was more serious than she
initially thought. In September, a small toe was amputated. He was placed in
medical observation housing but suffered complications after surgery. He
complained about his care, especially some delays in receiving pain medications and
some poorly-administered intravenous treatment. In November, after recovering
from the complications, he returned to the general population.

       After trial and sentencing, East was transferred to Mike Durfee State Prison
(MDSP) in April 2014. A year later, he reported pain in his foot. He was diagnosed
with cellulitis. A later x-ray revealed a stress fracture that was healing. East used
crutches and a controlled-ankle-motion boot during this time. A month later, his
right foot was put in a cast. He then sprained his left ankle and wore a prescribed
boot on his left foot. He had surgery to remove a bunion on his right foot in April
2016. Surgeons inserted five locking screws in his great-toe joint. East complained
about difficulties with his foot. Physician assistant Bradley Adams saw East. Noting


      1
        The Honorable Roberto A. Lange, United States District Judge for the
District of South Dakota.
                                     -2-
the great toe was “starting to deviate over the second toe,” Adams ordered an x-ray
for the foot surgeon to review. The initial x-ray was negative, but later x-rays
revealed a fractured screw from the bunion surgery. In July 2017, East had another
surgery to correct that.

       Three months later, Adams told East he had sprained his right ankle. X-rays
revealed a heel bone fracture. Treated with a cast and then a boot, the foot healed
within five months. East alleges that MDSP officials: denied him timely access to
medical care and use of a wheelchair; housed him in a non-air-conditioned unit after
surgery against his doctor’s recommendation; and provided a walking boot too big
for his foot.

       East’s Eighth Amendment claims include two acts by two MDSP officers—
Baker and Goins. He alleges that on a trip to the doctor, Baker secured his belly
chain too tightly. When Baker asked if the chain was too tight, East said he could
“barely breathe.” Baker replied he should make the chain tighter. (East had no
injury from the chain.)

      East also alleges Baker brandished his firearm, warning: “Don’t try to do
anything East, cause I’ll go John Wayne on your ass.” What prompted this statement
is unclear. East says Baker pointed his gun at him, showed him the gun’s clip of
ammunition, and said “I will shoot you, East.” East alleges that another inmate told
him that guards had retaliated against other prisoners for reporting similar threats.
East never filed a formal complaint about these two acts, claiming to fear retaliation.

      The district court granted Adams’s motion to dismiss. It granted summary
judgment to Minnehaha County, CCS, and the officials and healthcare workers. It
also granted summary judgment to Baker and Goins, ruling East failed to exhaust
administrative remedies under the Prison Litigation Reform Act (PLRA).

      This court reviews de novo the grant of a motion to dismiss under Rule
12(b)(6), construing all reasonable inferences most favorably to the nonmoving
                                         -3-
party. Retro Television Network, Inc. v. Luken Comms., LLC, 696 F.3d 766, 768
(8th Cir. 2012).

      This court reviews de novo the grant of summary judgment, viewing the facts
most favorably to the nonmoving party. Torgerson v. City of Rochester, 643 F.3d
1031, 1042 (8th Cir. 2011) (en banc). This court affirms if there is “no genuine
dispute as to any material fact and the movant is entitled to judgment as a matter of
law.” Fed. R. Civ. P. 56(a).

                                          II.

       East alleges that Minnehaha County, CCS, and the officials and healthcare
workers at both facilities were deliberately indifferent to his medical needs in
violation of the Fourteenth and Eighth Amendments.

       “In a deprivation of medical care case, the inmate must show (1) an
objectively serious medical need; and (2) the defendants actually knew of the
medical need but were deliberately indifferent to it.” Jones v. Minn. Dep’t. of
Corrs., 512 F.3d 478, 481 (8th Cir. 2008). Negligence is not enough. Id. at 484.
See generally Jackson v. Buckman, 756 F.3d 1060, 1065 (8th Cir. 2014) (deliberate
indifference standard applies to claims by pretrial detainees under the Fourteenth
Amendment and convicted inmates under the Eighth Amendment).

                                          A.

       Granting the motion to dismiss, the district court ruled that East’s allegations
were insufficient because he did not allege that Adams knew of and deliberately
disregarded his serious medical needs. This court accepts East’s factual allegations
as true but not his legal conclusions. See Retro TV, 696 F.3d at 768-69, citing
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).



                                         -4-
        East makes only two allegations against Adams in his amended complaints.
He alleges he was experiencing significant pain in his right foot, believed something
was protruding from it, but Adams did not order further treatment. To the contrary,
it is undisputed that Adams ordered x-rays, which East’s surgeon reviewed. He also
alleges an undisputed fact, that Adams told him his right ankle was sprained in
October 2017.

      On appeal, East insists that his medical history and July 2017 corrective
surgery demonstrate that Adams knew he had serious medical needs and was
deliberately indifferent. The amended complaints do not include these conclusions.
He states only that Adams had “actual knowledge” of his serious medical needs. He
does not plead “any additional facts to support this conclusory statement.” See Retro
TV, 696 F.3d at 769.

      The district court properly granted Adams’s motion to dismiss.

                                         B.

      The district court granted summary judgment to the remaining defendants—
including Minnehaha County, CCS, and other officials and healthcare providers—
on the deliberate indifference claims.

      East says his condition was initially misdiagnosed by CCS staff. He adds he
was denied “timely access to medical care, adequate access to a wheelchair, air-
conditioned housing to avoid infection, [and] a properly-fitting walking boot” while
at MDSP. The facts here do not show deliberate indifference.

       During his time at the Minnehaha County jail, East received “almost daily”
wound care, including visits with treating doctors, “various specialists,” surgeons,
and hospitals. East, 2019 WL 1434974, at *5. While acknowledging some delays
in treatment, the district court properly concluded these were, at worst, negligent.
Id. at *20. This is also true during his time at MDSP.
                                         -5-
      East’s claims are a “mere disagreement with treatment decisions.” See
Langford v. Norris, 614 F.3d 445, 460 (8th Cir. 2010). They do not approach
“criminal recklessness.” See McCaster v. Clausen, 684 F.3d 740, 746 (8th Cir.
2012).

       The district court properly granted summary judgment on East’s deliberate
indifference claims.

                                        III.

       An inmate may not sue under federal law until exhausting available
administrative remedies. 42 U.S.C. § 1997e(a). Administrative remedies are not
available if “prison administrators thwart inmates from taking advantage of a
grievance process through machination, misrepresentation, or intimidation.” Ross
v. Blake, 136 S. Ct. 1850, 1860 (2016). The inmate then is not required to exhaust
his claims before suing in federal court. Id.

      Other circuits differ on the test to determine whether a fear of retaliation
excuses an inmate from exhaustion requirements. Compare Rinaldi v. United
States, 904 F.3d 257, 269 (3d Cir. 2018) (requiring inmate to show subjective and
objective elements: that the threat actually deterred filing a grievance and that a
reasonable inmate of ordinary firmness would have failed to file it), and McBride v.
Lopez, 807 F.3d 982, 987-88 (9th Cir. 2015) (same), and Tuckel v. Grover, 660 F.3d
1249, 1254 (10th Cir. 2011) (same), and Turner v. Burnside, 541 F.3d 1077, 1085
(11th Cir. 2008) (same), with Hemphill v. New York, 380 F.3d 680, 688 (2d Cir.
2004) (requiring inmate to show only the objective element: that a reasonable inmate
of ordinary firmness would have failed to file a grievance), abrogated on other
grounds by Ross, 136 S. Ct. at 1862, and Kaba v. Stepp, 458 F.3d 678, 684 (7th Cir.
2006) (implicitly adopting the objective test).

      Under either test, East’s claims fail because he cannot show that a reasonable
inmate of ordinary firmness would have failed to file a grievance in his situation.
                                        -6-
“[T]here must be some basis in the record from which the district court could
determine that a reasonable prisoner of ordinary firmness would have understood
the prison official’s actions to threaten retaliation if the prisoner chose to utilize the
prison grievance system.” McBride, 807 F.3d at 988. See also Lucente v. Cnty. of
Suffolk, 980 F.3d 284, 313 (2d Cir. 2020) (inmate did not demonstrate any
connection between alleged violence against other inmates and filing a grievance).

      A reasonable inmate would not have understood Baker’s threats to relate to
the grievance process. “[T]he threat need not explicitly reference the grievance
system in order to deter a reasonable inmate from filing a grievance,” but here
Baker’s statements are not connected to the grievance system at all. See McBride,
807 F.3d at 988. A hostile interaction with a guard, without more, does not excuse
exhausting the grievance process. Id. See also Lucente, 980 F.3d at 312.

       To show he feared retaliation, East also says that another inmate told him that
others had been subject to threats for reporting incidents with guards. Even if true,
the statement was not specific enough to give East any meaningful information. See
Rodriguez v. Cnty. of Los Angeles, 891 F.3d 776, 794 (9th Cir. 2018) (“general and
unsubstantiated fears about possible retaliation” are not enough to excuse
exhaustion); Sealey v. Busichio, 696 Fed. Appx. 779, 781 (9th Cir. 2017) (“The
objective prong rests on the actions of officials, not on statements of other
prisoners.”); Singh v. Lynch, 460 Fed. Appx. 45, 47-48 (2d Cir. 2012) (other
inmates’ warnings to plaintiff that guard was out to get him lacked enough
“particulars” to excuse exhaustion).

      The district court properly granted summary judgment to Baker and Goins.

                                      *******

      The judgment is affirmed.
                      ______________________________


                                           -7-